Citation Nr: 1129809	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and two Board remands.

The issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable evaluation for left ear hearing loss are again remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's thoracolumbar spine disability is manifested by favorable ankylosis.

2.  The Veteran's low back disorder is manifested by neurological manifestations of the right lower extremity and the left lower extremity, including complaints of low back pain radiating to the right leg and left leg, objective evidence of absent deep tendon reflexes in the ankle region, bilaterally, a positive straight leg raise test, decreased sensation to the right and left legs, and a of finding radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent, but no more, for a low back disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2010).

2.  The criteria for separate 10 percent evaluation for right leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2010).

3.  The criteria for separate 10 percent evaluation for left leg radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Note (1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a March 2011 readjudication of the Veteran's claim, letters dated in December 2003 and May 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided with three VA examinations with regard to his low back disorder and he has not indicated that he found any of these examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained with are adequate, as they provided sufficient detail to rate the severity of the Veteran's service-connected low back disorder under the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to an increased rating for his low back disability.  In an October 2003 claim form, he alleged that his back disability caused limitation of motion, daily muscle spasms, and stiffness.  He noted that he was unable to perform lifting or squats.  In an October 2004 notice of disagreement, the Veteran stated that he was unable to do everyday chores and other activities as a result of his low back disorder.  In a March 2010 statement, the Veteran reported that he had constant stiffness and pain in his back, and that he had problems with prolonged standing or sitting.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In an April 1974 rating decision, service connection for a low back disorder was granted, and a 20 percent evaluation was assigned, effective October 20, 1973.  In October 2003, the Veteran filed the current claim for an increased rating for a low back disorder.  In an April 2004 rating decision, the RO denied the Veteran's claim for an increased rating greater than 20 percent for a low back disorder.  In October 2004, the Veteran filed a notice of disagreement, and in September 2005, he perfected his appeal.  

In March 2004, the Veteran underwent a VA spine examination.  The Veteran complained of continuous and increasing stiffness and pain in his back.  He reported flare-ups once per month and described pain located in the low back which radiated to his right leg.  He rated his pain as a 10 on a 1 to 10 scale during flare-ups and reported that his back locked up.  Precipitating factors included bending or twisting and alleviating factors included rest.  The Veteran denied weight loss, fever, malaise, dizziness, and visual disturbances.  He noted some sharp, intermittent numbness that radiated down his right leg and occasionally down his left leg.  He denied any weakness of the bladder and did not have any bowel complaints.  He did not use a cane, crutches, a walker, or a back brace.  He stated that he could walk up to two miles when not having a flare-up, and that he could not walk more than 10 feet during a flare-up.  The Veteran had no problems with walking, transfers, bed activities or activities of daily living.  Recreational activities were limited, such as shooting trap.  The Veteran noted that he retired from his job as a bus driver, and that his back problems did not limit him in his driving.

Physical examination revealed the Veteran's spine to have normal curvature and normal posture.  Gait was normal without a limp.  Range of motion of the lumbar spine showed flexion to 80 degrees with pain extending out into the right paraspinous region.  There was extension to 20 degrees with pain primarily in the right paraspinous.  Lateral bending was to 12 degrees on the right with pain and to 20 degrees on the left with pain radiating into the right side.  The examiner noted that the Veteran's range of motion was affected by pain, but there was no evidence of fatigue, weakness, or lack of endurance.  Sensory examination was intact to light touch.  Motor examination revealed no apparent atrophy.  Muscle tone in the lower extremities was normal and strength was good.  Deep tendon reflexes were normal, bilaterally.  Straight leg raising caused pain in the right paraspinous.  X-rays of the spine showed degenerative arthritis of the lumbar spine with disc space narrowing.

In July 2005, the Veteran underwent another VA spine examination.  The Veteran complained of persistent and constant stiffness and pain in the back with radiation to the left leg.  The Veteran described the pain as aching with sharp pains down the leg on occasion.  He noted that the intensity was a 3 to 5 on a 1 to 10 scale.  He indicated that he took muscle relaxants and ibuprofen to treat the pain on an as-needed basis.  He reported that he did have flare-ups, where the pain escalated to a 10 on a 1 to 10 scale.  He noted that the flare-ups occurred once every three to four months and that they lasted from one to three days.  Precipitating factors including moving in an awkward position.  He stated that he could not move his back at all during the pain, and that he was confined to either a chair or a bed.  The Veteran denied the use of crutches, a walker, or a brace.  He reported that he could walk three to four blocks before needing to rest due to pain and stiffness.

Physical examination of the spine revealed a well-healed 13-centimeter (cm.) incisional scar traversing the lumbar spine in a vertical manner.  The scar was nontender, not adherent to the underlying tissue, and not apparently inflamed.  There was no drainage from the scar.  The back was modestly tender to paravertebral muscle palpation.  Percussion of the spinous process of the vertebra revealed moderate to mild pain.  Range of motion of the lumbar spine revealed forward flexion to 40 degrees, extension to 10 degrees, and left and right lateral flexion to 15 degrees.  There was left lateral rotation to 20 degrees and right lateral rotation to 15 degrees.  Straight leg raises were positive, bilaterally, at 45 degrees.  The remainder of the examination was within normal limits.  The diagnosis was status post lumbar laminectomy for herniated intervertebral disks.  The examiner noted that, when the Veteran exceeded or tried to exceed his range of motion, it caused some pain and paravertebral muscle stiffness in the lumbar spine.  There were weakened movements against resistance, particularly in the leg and flexion and extension, and he had lack of endurance following repetitive movements with his exacerbations or flare-ups.  He had limitation of motion to the point that he could virtually not move his back in any direction.

Private medical treatment records from April 2007 through June 2007 reveal continued complaints of and treatment for low back pain.  In April 2007, the Veteran complained of low back pain for multiple years.  The Veteran reported that he did not have much leg pain.  There was mild limitation of motion in flexion, negative straight leg raising, and good toe extensor strength.  The diagnosis was degenerative disk disease of the lumbosacral spine with possible radiculopathy.  In April 2007, the Veteran underwent a magnetic resonance imaging scan (MRI) of the lumbar spine, which revealed multilevel moderate to severe degenerative changes complicated by congenitally shortened pedicles which contributed significantly to the amount of central canal narrowing.  A May 2007 treatment record notes the Veteran's complaints of chronic low back pain of a year's duration.  The Veteran described harder aching pain in the lower back which was well localized.  The Veteran denied pain in his hips or down his legs.  He noted that he could only walk two to three blocks and could only stand two or three minutes.  He reported significant functional limitations, but denied changes in bowel or bladder habits.  Examination revealed somewhat stooped gait.  The Veteran was able to walk on his toes and heels and did not use assistive equipment.  Balance was out anteriorly in the sagittal plane, and the Veteran stood with a loss of lumbar lordosis.  Kyphosis appeared to be normal.  There was a well-healed incision in the lower back.  Range of motion was very stiff and guarded in all planes.  Neurological examination of the legs found no motor deficits.  Deep tendon reflexes in the ankles were absent, bilaterally, and of the knees were 2/5, and equal.  There were good pulses in both feet.  Straight leg raises were 90 degrees, bilaterally, and there were no root tension signs.  The physician recommended a bone scan.

In June 2007, the Veteran underwent a bone scan of the whole body, which revealed intense activity involving the right half of the region of the L3-L4 vertebral body level as well as on the right side at the lower plate of L5 near the L5-S1 disc space.  Lumbar spine SPECT imaging was performed, which demonstrated increased activity on the left side at the bodies of L3 and L4 on the right and on the right side at the bodies of L5 and S1.  No other pathologic osseous activity was seen.  A June 2007 treatment record notes that x-rays of the lumbar spine were obtained, which showed degenerative right lumbar scoliosis.  The Veteran had decreased lumbar lordosis with multi-level degenerative type changes.  Vacuum sign was fairly prominent as well at several levels.  The collapse at L2-L3 was fairly significant and worse on the left.  The spine appeared stable overall, and the hips looked decent, bilaterally.  Physical examination revealed the Veteran to have a steady and well-balanced gait, and he was able to tiptoe and heel walk with decent demonstration of power.  The lumbosacral region was nontender to palpation with no muscle spasm.  There was no pain amongst compression of the iliac crest or greater trochanger region.  There was decreased lumbar lordosis.  Lower extremity motor strength was intact, bilaterally.  Straight leg raises were negative, bilaterally, at 90 degrees with no root tension signs.  There was no calf tenderness.  Deep tendon reflexes were absent at the ankle region, bilaterally.  They were 2 to 2+ at the patella region, bilaterally.  The diagnoses were chronic low back pain, multi-level degenerative disc disease, idiopathic scoliosis.

In December 2010, the Veteran underwent another VA spine examination.  The Veteran complained of persistent pain in the lower back and pain in the right leg.  He reported moderate flare-ups which occurred weekly and lasted for one to two days.  Precipitating factors included bending, stooping, or lifting a heavy object.  Alleviating factors included time, rest, and ibuprofen.  The Veteran was unable to state whether there was additional limitation of motion during a flare-up, stating that he did not do any chores or physical activity during a flare-up.  The Veteran denied urinary incontinence, but noted urinary urgency and frequency of one to two hours during the day.  He reported nocturia once per night.  The Veteran denied fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  The Veteran also complained of stiffness, decreased motion, weakness, spasm, and pain.  He described the onset of pain as occurring first thing in the morning and sometimes after lifting.  He indicated that the pain felt like a dull ache to sharp pain, that it was moderate and lasted for hours, and that it occurred between one and six days per week.  He stated that there was radiation of the pain to the back of the right thigh and leg, which he described as sharp pain.  The Veteran stated that there were incapacitating episodes, which occurred three to four times per year, where it was hard to get out of bed for anything except for the bathroom or meals.  He stated that the incapacitating episodes lasted from two to four days.  The Veteran reported that he used a back brace and that he was only able to walk 1/4 of a mild.  

Physical examination revealed normal posture, head appearance, and gait.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, or scoliosis, but there was lumbar flattening.  There was ankylosis of the thoracolumbar spine, but no unfavorable ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or weakness, but there was tenderness.  Range of motion of the thoracolumbar spine revealed flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion, but there was no objective evidence of pain following repetitive motion and there were no additional limitations after repetition.  Reflexes were all normal, except right ankle jerk reflexes were absent.  Sensory of the right lower leg revealed decreased sensation to vibration in the great toe, decreased sensation to pain and pinprick in the lateral aspect of the thigh, leg, and foot, and decreased sensation to light touch in the lateral aspect of the thigh, leg and foot.  Sensory examination of the left lower leg revealed decreased sensation to vibration in the toes, but was otherwise normal.  Motor examination revealed 5/5 strength throughout.  Muscle tone was normal and there was no muscle atrophy.  There was a well-healed vertical scar of the lumbar region measuring 0.4 cm. in width and 15.0 cm. in length.  X-rays of the lumbar spine showed multilevel degeneration of the lumbar spine.  The examiner noted that the Veteran was retired from his job as a bus driver, and noted that the Veteran was eligible for retirement by age or duration of work but also indicated that back pain played a part in his retirement.  The diagnosis was degenerative arthritis of the lumbar spine.  The examiner noted that the Veteran's low back disorder caused increased absenteeism in usual occupation, and that effects on occupational activities included pain.  There were effects on the usual daily activities, including that the Veteran was unable to do heaving lifting, straining, bending, stooping, and heavy chores such as digging, gardening, and sweeping.

The Veteran also underwent a VA examination for peripheral nerves in December 2010.  The Veteran complained of lumbar radiculopathy in the right leg.  The Veteran reported that the pain in his leg only bothered him two to three times per year, and stated that there was no specific precipitating factor.  He noted that the pain lasted a few hours up to a day or two.  The Veteran denied balance and coordination problems and mobility problems.  Physical examination revealed 2+ reflexes throughout, except reflexes were absent in the right ankle.  Sensory of the right lower leg revealed decreased sensation to vibration in the great toe, decreased sensation to pain and pinprick in the lateral aspect of the thigh, leg, and foot, and decreased sensation to light touch in the lateral aspect of the thigh, leg and foot.  Sensory examination of the left lower leg revealed decreased sensation to vibration in the toes, but was otherwise normal.  Motor examination revealed 5/5 strength throughout.  There was normal muscle tone, no muscle atrophy, no gait abnormality, no imbalance or tremor, no evidence of fasciculations, and no function of any joint affected.  The diagnosis was right lumbar radiculopathy, L5-S1 secondary to lumbar disc disease.  There was no paralysis or neuritis, but there was neuralgia.  The examiner noted that the problem caused increased absenteeism on the Veteran's usual occupation.  There were also effects on usual daily activities, including that the Veteran could not bend, stoop, left, or carry heavy objects.  He was also unable to do any strenuous chores or activities, such as gardening, sweeping, or household repairs.  The examiner reported that the subjective complaints were consistent with the objective clinical findings.  The Veteran had intermittent pain in the L5-S1 distribution on the right and there was decreased light touch and pinprick sensation in that distribution on physical examination as well as an absent ankle jerk on the right.

The Veteran's service-connected thoracolumbar spine disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under Diagnostic Code 5003, for degenerative arthritis.  The General Rating Formula states that a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

After consideration of the pertinent evidence of record, the Board concludes that a 40 percent evaluation for a low back disorder, but no greater, is warranted.  Although the March 2004 VA examination report showed forward flexion of the lumbar spine to 80 degrees, the July 2005 VA examination report showed forward flexion of the lumbar spine to 40 degrees, and the December 2010 VA examination report showed forward flexion of the lumbar spine to 70 degrees, the December 2010 VA examination report also found ankylosis of the thoracolumbar spine, but no unfavorable ankylosis.  Thus, as the evidence shows favorable ankylosis of the thoracolumbar spine, the Board concludes that an increased evaluation of 40 percent is warranted under the pertinent rating criteria.  38 C.F.R. § 4.71a, General Rating Formula.  However, an evaluation greater than 40 percent is not warranted for the Veteran's low back disorder, as the VA examiner specifically found that there was no unfavorable ankylosis of the thoracolumbar spine, and there is no other evidence indicating unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  Id.  Accordingly, an increased evaluation of 40 percent, but no greater, is awarded for the Veteran's low back disorder.

The medical evidence of record also shows that the Veteran underwent surgery for herniated intervertebral discs.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), a maximum 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS, at Note (1).  During his December 2010 VA examination, the Veteran reported incapacitating episodes three to four times per year which lasted for two to four days at a time.  He did not report incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Moreover, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least 6 weeks in any one year period.  As such, a rating in excess of 40 percent is not warranted under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS.

The Board has also considered whether a separate evaluation is warranted for the Veteran's low back surgical scar.  Such a separate evaluation may only be assigned if there are separate and distinct manifestations from the same injury.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2010) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  During the pendency of this appeal, VA revised the criteria for diagnosing and evaluating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 -12 (Sept. 23, 2008).  With regard to the revision made to the skin regulations effective October 23, 2008, the revised criteria apply to all applications for benefits received by VA on or after that date.  As the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in his case.  The amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review.  Id.  However, no such request has been made.  Accordingly, the Veteran's low back scar will not be considered under the revised criteria effective October 23, 2008. 

A separate rating for the Veteran's low back surgical scar is not warranted in this case, as there is no evidence that the Veteran's scar was deep, caused limited motion, exceeded 144 square inches (929 square cm.), was unstable, was painful on examination, or caused limitation of function of the spine.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  Accordingly, a separate evaluation for a low back surgical scar is not warranted.  

Consideration has also been given regarding the assignment of a separate rating for any neurological component of the Veteran's low back disorder.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran regularly complained that his low back pain radiated to his right leg.  In July 2005, the Veteran also reported that his back pain radiated to his left leg.  The July 2005 VA examination reflects that straight leg raises were positive, bilaterally, at 45 degrees.  May 2007 and June 2007 private treatment records note that deep tendon reflexes in the ankles were absent, bilaterally.  A December 2010 VA examination report indicates that right ankle jerk reflexes were absent; that there was decreased sensation to vibration, pain and pinprick, and light touch in the right leg.  Sensory examination of the left leg showed decreased sensation to vibration.  The December 2010 VA examiner diagnosed right lumbar radiculopathy, L5-S1, secondary to lumbar disc disease.  As there is evidence of a neurological component to the Veteran's low back disorder affecting both the right and left leg, the Board concludes that separate 10 percent evaluations are warranted for the neurological symptoms in both the right and left legs as a result of the Veteran's low back disorder.  Id.

Throughout the applicable time periods, consideration has been given to whether there is any additional functional loss not contemplated in the current ratings assigned for the Veteran's low back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran reported symptoms including stiffness and pain.  He indicated that he had flare-ups as frequently as once per week which lasted one to two days, and that the pain was a 10 on a 1 to 10 scale during a flare-up, and a 3 to 5 not during a flare-up.  He stated that he could walk up to two miles when not having a flare-up, and that he could not walk more than 10 feet during a flare-up.  He reported that he took muscle relaxants and ibuprofen to treat the pain on an as-needed basis.  The July 2005 VA examiner found that there was some pain and paravertebral muscle stiffness in the spine when the Veteran exceeded or tried to exceed his range of motion, that there were weakened movements against resistance, that there was a lack of endurance following repetitive movements with exacerbations or flare-ups, and that he had limitation of motion to the point that he could virtually not move his back in any direction.  A May 2007 private treatment record reflects that the Veteran reported that he could only walk two to three blocks and could only stand two to three minutes.  During a December 2010 VA examination, the Veteran was unable to state whether there was additional limitation of motion during a flare-up, stating that he did not do any chores or physical activity at that time.  The Veteran reported stiffness, decreased motion, weakness, spasm, and pain.  The VA examiner stated that there was objective evidence of pain on range of motion, but there was no evidence of pain following repetitive motion and there were no additional limitations after repetition.  Physical examination regularly showed 5/5 strength, tenderness to palpation, and occasional muscle spasm.  The objective evidence of record does not show that the Veteran's low back disorder caused a level of functional loss greater than that contemplated in the assigned 40 percent evaluation.  Id.  Although there is evidence that the Veteran's low back flexion was additionally limited during a flare-up, the extent to which it was additionally limited would not merit an evaluation greater than 40 percent under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  Although the evidence showed that the Veteran experienced additional functional loss when he tried to exceed range of motion, against resistance, and following repetitive use, the degree of that loss was not shown to the level required for a rating in excess of 40 percent.  Specifically, the evidence does not show that the additional functional loss caused unfavorable ankylosis of the thoracolumbar spine.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula (2010).  Thus, the evidence does not reflect functional loss beyond that contemplated in the currently assigned evaluation.  Accordingly, the Veteran is not entitled to an increased evaluation based on these provisions because the evidence of record shows no additional functional impairment, fatigability, incoordination, weakness, or pain beyond that already contemplated within the 40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's low back disability picture is not so unusual or exceptional in nature as to render the ratings for this disorder inadequate at any time period on appeal.  The Veteran's low back disorder is evaluated pursuant to 38 C.F.R. § 4.71a, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's low back disorder was manifested by favorable ankylosis, but no evidence of unfavorable ankylosis.  The Veteran's low back disorder was also manifested by neurological manifestations in both of the lower extremities, including complaints of low back pain radiating to the right leg and left leg, objective evidence of absent deep tendon reflexes in the ankle region, bilaterally, a positive straight leg raise test, decreased sensation to the right and left legs, and a of finding radiculopathy.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability ratings for his service-connected low back disorder.  Ratings in excess thereof are provided for certain manifestations of the service-connected low back disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the current disability ratings more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

Accordingly, an evaluation greater than 40 percent for the orthopedic manifestations of the Veteran's service-connected low back disorder, and evaluations in excess of 10 percent for the right and left neurological manifestations of the Veteran's low back disorder are not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence, the evidence of record does not warrant ratings in excess of those assigned at any time during the periods pertinent to this appeal.  See 38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. at 509-10.

Last, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, during a March 2004 VA examination, the Veteran stated that he retired from his job as a bus driver, and that his back problems did not limit him in his driving.  In a December 2010 VA examination, the examiner noted that the Veteran was retired from his job as a bus driver, and noted that the Veteran was eligible for retirement by age or duration of work, but that back pain played a part in his retirement.  The examiner also stated that the Veteran's low back disorder caused increased absenteeism in his usual occupation, and that effects on occupational activities included pain.  Although the evidence suggests that the Veteran's low back disorder may have impacted his decision to retire and may have caused increased absenteeism while he worked, the Veteran does not contend, and the evidence does not show, that the Veteran is unemployable as a result of his service-connected low back disability.  Accordingly, the Board concludes that the issue of entitlement to a TDIU has not been raised.  Id.


ORDER

An increased evaluation of 40 percent, but no more, for the Veteran's low back disorder is warranted, subject to the laws and regulations governing the payment of monetary benefits. 

A separate rating of 10 percent for right leg radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate rating of 10 percent for left leg radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

By January 2008 and April 2009 Board remands, the RO was instructed to obtain a VA examination and opinion regarding the Veteran's claim for entitlement to service connection for right ear hearing loss.  The Board remands contained specific instructions regarding the required medical opinion.  Although the RO obtained VA opinions in December 2008 and February 2011, the examination reports do not contain answers to the specific questions as required by the remands.  Specifically, the December 2008 VA examiner's conclusion that the Veteran's right ear hearing loss was not related to service was based on the finding that the Veteran's service treatment records showed right ear hearing to be within normal limits.  Similarly, the February 2011 VA examiner's conclusion that the Veteran's current hearing loss is not related to service was based on the finding that "[t]he veteran's service treatment records did not show any right ear hearing loss at all during his last hearing test of record in 1973."  As explained in the January 2008 and April 2009 Board remands, although the Veteran's service treatment records did not show right ear hearing loss for VA purposes, comparison of the audiology reports throughout the Veteran's service showed a loss in hearing acuity in the right ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at service separation, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Neither VA examiner considered or addressed the Veteran's service treatment records which show a loss in hearing acuity throughout the Veteran's active duty service, regardless of whether there was hearing loss for VA purposes at service discharge, and neither examiner considered whether any degree of the Veteran's right ear hearing loss was related to service, as directed by the Board in both prior remands.  Accordingly, both the December 2008 and the April 2009 VA examinations are inadequate.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim for entitlement to a compensable evaluation for left ear hearing loss is inextricably intertwined with his claim for entitlement to service connection for right ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, appellate review of the Veteran's claim for entitlement to a compensable evaluation for left ear hearing loss must be deferred.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine the current existence and etiology of any right ear hearing loss found.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any degree of the Veteran's current right ear hearing loss is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The VA examiner must specifically consider and address the audiometry reports which reflect a worsening of right ear hearing acuity throughout the Veteran's period of active duty service.  The Veteran's military occupational specialty, the objective medical findings in the service medical records, the previous VA audiological evaluations currently of record, the Veteran's history of inservice and postservice noise exposure, and any other pertinent clinical findings of record, must be addressed.  Prior to forming an opinion, the examiner must be mindful of the holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  The examiner must specifically address the question of whether any degree of right ear hearing loss began as a result of any inservice noise exposure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resort to speculation, the examiner must explain why such opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequence for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  The RO must then readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


